Citation Nr: 0421338	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  94-13 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Kim, Counsel


INTRODUCTION

The veteran had active military service from March 1976 to 
June 1976 and from June 1977 to March 1979.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 1991 rating decision from the Detroit, Michigan, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied reopening the claim of entitlement to service 
connection for an acquired psychiatric disorder.  

After a November 2000 Board decision continued to deny 
reopening the claim, the veteran appealed to the United 
States Court of Appeals for Veterans Claims.  In June 2003, 
the Court vacated the November 2000 Board decision and 
remanded the appeal to the Board for another decision.  This 
matter is now before the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran was notified of the August 1988 rating 
decision, which denied entitlement to service connection for 
an acquired psychiatric disorder, by letter dated August 16, 
1988, and the veteran did not perfect a timely appeal.  

2.  The evidence received since the final August 1988 rating 
decision includes an April 1979 state probate record, lay 
statements, and post-service private medical records, which 
show that the veteran was ordered by the State of Michigan to 
undergo a psychiatric examination or hospitalization within 
the first year of separation from service and which includes 
a current diagnosis of chronic paranoid schizophrenia.  




CONCLUSIONS OF LAW

1.  The August 1988 rating decision, which denied entitlement 
to service connection for an acquired psychiatric disorder, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.200, 20.201, 20.202, 20.302 (2003).  

2.  Evidence received since the final August 1988 rating 
decision is new and material; the claim of entitlement to 
service connection for an acquired psychiatric disorder is 
reopened.  38 U.S.C.A. §§ 5103A(f), 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
The veteran and his representative filed several lay 
statements with the RO, and the veteran provided sworn 
testimony at an April 2000 regional office hearing.  

The RO's May 2004 letters, the February 1992 statement of the 
case, and the October 1992, December 1994, February 2000, and 
June 2000 supplemental statements of the case informed the 
veteran of applicable laws and regulations, including 
applicable provisions of The Veterans Claims Assistance Act 
of 2000, the evidence needed to substantiate the claim, and 
which party was responsible for obtaining the evidence.  In 
these documents, the VA informed the veteran that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from the 
identified private health care providers.  The veteran was 
informed that it was his responsibility to identify health 
care providers with specificity, that it was his 
responsibility to provide the evidence in his possession that 
pertained to the claim, and that it still remained his 
ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support his claim.  
Several new provisions of The Veterans Claims Assistance Act 
of 2000, which redefined VA's obligations with respect to the 
duty to assist and inform, applied only to claims filed on or 
after August 29, 2001 and did not apply to the veteran's 
October 1989 formal application to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence.  The VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder

The August 1988 rating decision, which denied the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, was based on the evidence at the time, which 
included lay statements, service medical records, and post-
service private medical records.  

In lay statements, the veteran asserted his belief that he 
incurred paranoid schizophrenia in service as a result of 
fear experienced while driving trucks carrying bombs.  Form 
DD 214 showed that his military occupational specialty was 
cannon crewman and that he served on active duty from March 
1976 to June 1976 and from June 1977 to March 1979.  Service 
medical records showed that the veteran's psychiatric health 
was normal in November 1975 and that he reported a history of 
depression or excessive worry and denied a history of nervous 
trouble of any sort.  His psychiatric health was still normal 
in May 1976.  In February 1979, the veteran was seen at the 
psychiatric clinic, and he denied a history of depression and 
excessive worry and of nervous trouble of any sort.  Post-
service private medical records, dated August 1983 to 
November 1984, included a definite diagnosis of chronic 
paranoid schizophrenia.  They also showed that the veteran 
had been charged with attempted murder for shooting a 
prostitute in the head in July 1983 and that he was found 
mentally incompetent to stand for trial in August 1983.  

The August 1988 rating decision was based on the evidence at 
that time and became final because the veteran received 
notice of the decision by letter dated August 16, 1988, and 
the veteran did not perfect a timely appeal.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.201, 
20.202, 20.302 (2003).  After the veteran filed an October 
1989 formal application to reopen the claim, the March 1991 
rating decision denied reopening the claim of entitlement to 
service connection for an acquired psychiatric disorder, and 
the veteran perfected a timely appeal.  

Fortunately, the veteran has submitted new and material 
evidence to warrant reopening the claim.  See 38 U.S.C.A. 
§§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  New and material 
evidence means existing evidence not previously submitted to 
agency decisionmakers, which by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  

The new evidence, which includes an April 1979 state probate 
record, lay statements, and post-service private medical 
records raises a reasonable possibility of substantiating the 
claim.  

In an April 1979 state probate record, just one month after 
the veteran's separation from service, the veteran's mother 
made an Application for Admission by Medical Certification, 
Petition for Admission, and Petition for Judicial Admission 
of Mentally Retarded Person on behalf of the veteran.  In the 
application, the veteran's mother stated that the veteran had 
threatened her; threatened to jump into the river; accused 
her of poisoning him; talked about killing himself, her, or 
anyone who got in the way; and claimed that he was keeping 
gasoline cans in his room.  The state probate record raises a 
reasonable possibility of substantiating the claim because it 
tends to show that the veteran was ordered by the State of 
Michigan to undergo psychiatric examination or 
hospitalization within the first year of separation from 
service.  This is important because presumptive service 
connection is available for a chronic psychosis if the 
veteran proves that it manifested to a compensable degree 
within one year from the date of separation from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§ 3.307(a)(3), 3.309(a) (2003).  

In a May 2000 lay statement, the veteran's mother asserted 
that the veteran was completely different before and after 
service.  When he returned from service, the veteran told her 
about driving big trucks full of bombs in Germany on dirt 
roads that were very bumpy.  He talked about being so nervous 
because he worried that the bombs would go off.  The 
veteran's mother felt that service connection for a nervous 
disability was in order because the veteran was not like this 
before he went into the Army and because he was so nervous 
and troubled after he came home from Germany.  In lay 
statements under oath at the April 2000 hearing, the veteran 
described incidents in service in which members of his 
military unit had picked on him.  He described working after 
service as a janitor at a private tennis club from 1979 to 
the early 1980s.  While cleaning up, he would see ugly blob 
monsters that looked like mushroom soup and hear voices when 
no one was in the room.  He felt that people were out to get 
him.  He described hearing voices that were like the voices 
he had heard toward the end of service and feeling of same 
feelings of persecution that he had felt toward the end of 
service.  These lay statements raise a reasonable possibility 
of substantiating the claim because they tend to show 
continuity of schizophrenia symptomatology since service, 
which is required where a diagnosis of chronicity may be 
legitimately questioned.  Savage v. Gober, 10 Vet. App. 488, 
495 (1997).  

Post-service private medical records, dated August 1983 to 
January 1995, state a current diagnosis of chronic paranoid 
schizophrenia.  These medical records raise a reasonable 
possibility of substantiating the claim because they include 
proof of current disability, which is required for a valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

When considered with the previous evidence of record, the new 
evidence raises a reasonable possibility of substantiating 
the claim.  38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. 
§ 3.156(a).  Therefore, the claim is reopened.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied reopening the 
claim, the veteran has not been prejudiced by the Board's 
decision to reopen the claim.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.  


REMAND

The issue of entitlement to service connection for an 
acquired psychiatric disorder must be remanded to schedule a 
VA psychiatric examination, which is necessary to determine 
the probability that chronic paranoid schizophrenia or 
another current psychiatric disorder resulted from an in-
service event.  A VA examination and medical opinion is 
necessary if there is competent evidence of current 
disability that may be associated with active service, which 
is the case here, but the record does not include sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A.  

A remand would also allow the RO the opportunity to inform 
the veteran of the evidence that is necessary to substantiate 
the claim, which evidence the claimant is to provide, which 
evidence the VA will attempt to obtain for the claimant, and 
the period of time in which the claimant is allowed to 
respond to notices.  See 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, 16 Vet. App. at 187; McKnight, 131 F.3d at 1485; 
Paralyzed Veterans of America, 345 F.3d at 1334.  A remand 
would also allow the RO the opportunity to inform the veteran 
that he should provide any evidence in his possession that 
pertains to the claim.  VAOPGCPREC 1-2004 (February 24, 
2004).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim, the case 
is remanded to the RO for the following development:  

1.  The veteran should be afforded a VA 
psychiatric examination.  Failure of the 
veteran to report for a scheduled 
examination without good cause could 
result in denial of the claim.  38 C.F.R. 
§ 3.655 (2003).  The claims file and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner before the examination.  

The VA psychiatrist should conduct any 
indicated studies, note whether the 
claims folder was reviewed, and state a 
medical opinion as to: i) the medical 
classification of current acquired 
psychiatric disorder, if any, and the 
data for classification; and ii) whether 
the probability is greater than, equal 
to, or less than 50 percent that current 
chronic paranoid schizophrenia or another 
current acquired psychiatric disorder 
resulted from fear while driving trucks 
carrying bombs in Germany, or any other 
event in active service.  Any opinions 
expressed by the VA psychiatrist must be 
accompanied by a complete rationale.  

The requested examination report and 
medical opinion should be reviewed to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, 
corrective procedures should be 
implemented.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

2.  The claims file should be reviewed to 
ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, 16 Vet. App. at 187; 
McKnight, 131 F.3d at 1485; Paralyzed 
Veterans of America, 345 F.3d at 1348.  
In particular, it should be ensured that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3.  After undertaking any development 
deemed essential, the claim of 
entitlement to service connection for an 
acquired psychiatric disorder should be 
readjudicated based upon the entire 
evidence of record.  All pertinent law, 
Court decisions, and regulations should 
be considered.  If the claim remains in 
denied status, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The 
adjudicatory actions should follow the 
Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  A reasonable period of 
time for a response should be afforded.  

4.  Thereafter, if appropriate, the claim 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



